MacIntyre, J.
Mrs. E. C. Bruce brought suit against J. H. Grosman III, her tenant, for damages on account of a breach and repudiation of a contract of lease by the tenant. The suit was begun by attachment, which was dissolved by giving bond. On the trial the judge, sitting without a jury, rendered a judgment for the plaintiff in the full amount sued for, and the defendant moved for ■ a new trial. His motion for a new trial contained only the general-grounds and one special ground, the special ground being as follows : “That the court erred in rendering judgment in favor of the plaintiff and against the defendant for rent after the 14th day of January, 1932, the date upon which the defendant [plaintiff?], without asking defendant’s permission, appropriated unto her own use the premises in question, depriving defendant of the power to use said cottage had he seen fit to do so.” “The defendant admitted the execution of the contract and its breach, and assumed the burden of proof on the defense raised in his answer.” The only defense raised in defendant’s answer was that the premises were not tenantable, and no such defense as set out in the special ground having been made in the answer, the trial court was not bound to grant a new trial upon this ground. Willis v. Seiberling Rubber Co., 44 Ga. App. 468 (7) (161 S. E. 789). Moreover, a special ground of a motion for new trial is not in proper form for consideration unless it is complete within itself. The special ground in this case is not complete, for to understand it the court would have *295to search through the record and undertake to find for itself some plea or some evidence which might be the basis for such a contention. Under the repeated rulings of this court the ground for a motion for new trial in such skeleton form as the one here for consideration will not be considered. Davis v. McKenzie Motor Co., 46 Ga. App. 151 (166 S. E. 869). Applying the above principles to the special ground, we do not think there is any merit in the same.
The verdict was authorized by the evidence, and the court did not err in overruling the motion for new trial.

Judgment affirmed,.


Broyles, C. J., and Querry, J., concur.